Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-13-00160-CV

                             IN RE Hilario Esteban MARTE SANCHEZ

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: March 20, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 7, 2013, Relator Hilario Estaban Marte Sanchez filed a petition for writ of

mandamus and an emergency motion for temporary relief. The court has considered the petition

for writ of mandamus and is of the opinion that Relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus and the emergency motion for temporary relief

are DENIED. See TEX. R. APP. P. 52.8(a).



                                                           PER CURIAM




1
 This proceeding arises out of Cause No. 2012-CI-11217, styled In the Matter of the Marriage of Monica Jane
Marte and Hilario Estaban Marte Sanchez, pending in the 285th Judicial District Court, Bexar County, Texas, the
Honorable Richard Price presiding.